Title: To George Washington from John Turberville, 22 March 1797
From: Turberville, John
To: Washington, George



Sir
Hiccary Hill 22nd March 1797

Sometime between the years 1740 & 1758, a Richard Magraw, of Fairfax County, Sold a Tract of Land, Containing 296 Acres, to

Major Lawrance Washington of Mount Vernon, Which land, the Said Magraw, took up as waste land, in the year 1740 as by the proprietors Deed Specifies. The Land was adjoining to the Land taken up by Colo. Wm Fairfax, of Belvoir in the name of Anne Fairfax his Daughter Who intermarried with Major Lawrance Washington. at his death, by his Will his Executors were directed to Sell that 296 Acres, to be applied to the payment of his Debts. Colo. George Lee Who intermarried with Mrs Ann Washington Widow to Major Washington Purchased the Said land from the Executors; You Sir (as the Only one living). At the death of Colo. George Lee, his Eldest Son George Fairfax Lee inherit’d the Land, and I purchased it of him. We have been in Peaceable and Quiet possession of the land untill the year 1794 when I then Sold the Land to a Peirce Bailey of Loudoun, but upon Examination There’s no Deed from Magraw to Maj. Washington in any Records in this State. Tho’ the Original propriators Deed was amongst Majr Washingtons papers, (as I Suppose) for it was amongst Colo. George Lees; When I bought the Land, but no Deed from Magraw; and by some means the Executors Deed to Colo. George Lee had never been proven, all the Witnesses to that Deed are Dead except, Mrs Hannah Washington of Bushfield[,] Mr Bryan Fairfax and Mrs Mary Lee Widow of Mr Thomas Ludwell Lee[.] The Deed is now at Dumfries District Office proven by Mrs Washington and Mr Bryan Fairfax, and Mrs Lee has attended but would not Swear that her name on the Deed was her hand Writing and so it Stands for farther prooff. Mr Peirce Bailey not finding any Deed from Magaw to Washington nor the Executors Deed fully proven to George Lee He sued my Bond, and has got a Judgment vs me for double the Sum I Sold him the land for. My Lawyers tell me that as the Deed has not been Recorded from Magraw to Majr Washington if any person Can Prove that there ever was Such a Deed Which there Surely was, That, That proof Will be Sufficient to give a good Title, As I am inform’d you lived with Majr Washington about the time the Purchase was made expect you Can recollect Something about it, if So I Shou’d be Particularly Obliged by your leting me hear from You before the (may) District Court As I have appeal’d from Fairfax Court to the District Court and [it] will Come on in May.
I hope you will excuse my Freedom in troubleing you with this Letter. nothing but the Probability of my loosing £600 Would

have urged me to give you any trouble on my Account and am yr Most Obt Humle Sert

John Turberville

